Exhibit 10.5 AGENCY AGREEMENT September28, 2007 Kodiak Energy, Inc. Suite 460, 734 – 7thAvenue SW Calgary ABT2P 3P6 Attention: Mr.Mark Hlady Chairman and Chief Executive Officer Dear Sir: Re: Private Placement of Common Shares and “Flow-Through” Common Shares Research Capital Corporation (the “Agent”) understands that Kodiak Energy, Inc. (the “Corporation”) proposes to issue and sell up to 2,700,000 common shares of the Corporation (the “Offered Common Shares”) and up to 2,250,000 common shares of the Corporation issued on a “flow-through” basis pursuant to the Tax Act (as defined below) (the “Flow-Through Shares”). Subject to the terms and conditions hereof, the Agent agrees to act as, and the Corporation appoints the Agent as, the sole and exclusive agent of the Corporation to offer the Offered Securities (as defined below) for sale on the Closing Date in the Selling Jurisdictions (as defined below) on a private placement basis at a price of US$2.50 per Offered Common Share and US$3.00 per Flow-Through Share and to use its best efforts to secure subscriptions therefor.The Corporation acknowledges and agrees that the Agent may, but is not obligated to, purchase any of the Offered Securities as principal. The Agent shall be entitled in connection with the offering and sale of the Offered Securities to retain as sub agents other registered securities dealers and may receive (for delivery to the Corporation at the Closing Time (as defined below)) subscriptions for Offered Securities from Subscribers (as defined below) from other registered dealers.The fee payable to such sub agents shall be for the account of the Agent. In consideration for its services hereunder, including the ancillary service of acting as financial advisor to the Corporation in respect of the issue of the Offered Securities and advising on the terms and conditions of the subject private placement, the Agent shall be entitled to the commissions provided for in paragraph9, which commissions shall be payable from the general corporate funds of the Corporation at the time specified in paragraph9.For greater certainty, the services provided by the Agent in connection herewith will not be subject to the Goods and Services Tax provided for in the Excise Tax Act (Canada) and taxable supplies provided will be incidental to the exempt financial services provided. The Agent is also entitled to the Agent’s Warrants (as defined below) provided for in paragraph9. - 2 - The Corporation hereby grants to the Agent an option (the “Over-Allotment Option”), at the Agent’s election exercisable at any time and from time to time up to the Closing Time, to arrange for the issuance and sale of up to an additional 1,400,000 Offered Common Shares (the “Over-Allotment Shares”) for the purpose of covering over-allotments, if any, at the purchase price of US$2.50 per Over-Allotment Share. 1. Definitions In this Agreement: (a) “Act” means the Income Tax Act (Canada), together with any and all regulations promulgated thereunder, as amended from time to time; (b) “Agent’s counsel” means Stikeman Elliott LLP or such other legal counsel as the Agent, with the consent of the Corporation, may appoint; (c) “Agent’s Warrants” shall have the meaning ascribed thereto in paragraph9 of this Agreement; (d) “Alternative Transaction” means any equity or debt financing, merger, amalgamation, arrangement, business combination, take-over bid, insider bid, issuer bid, reorganization, joint venture, sale or exchange of all or substantially all of the assets or Common Shares of the Corporation or any similar transaction involving the Corporation with any arm’s length party that is introduced to the Corporation by the Agent in the course of the offering of Offered Securities; (e) “Applicable Securities Laws” means all applicable securities, corporate and other laws, rules, regulations, notices and policies applicable in the Selling Jurisdictions and in the United States, and all notices, blanket orders, blanket rulings, rules and policies of the Exchange, the Securities Commissions and the United States Securities and Exchange Commission; (f) “Business Day” means a day which is not Saturday or Sunday or a legal holiday in the City of Calgary, Alberta; (g) “Canadian Development Expense” or “CDE” means Canadian development expense described in paragraphs (a) or (b) of the definition of “Canadian development expense” in subsection 66.2(5) of the Act or that would be described in paragraph(f) of such definition if the words “paragraphs (a) to (e)” in that paragraph were read as “paragraphs (a) and (b)”, excluding amounts which are prescribed to constitute “Canadian exploration and development overhead expense” under the Act and the amount of any assistance described in paragraph66(12.62)(a) or66( 12.601)(c) of the Act; -3 - (h) “Canadian Exploration Expense” or “CEE” means expenses described in paragraph(a) or (d) of the definition of “Canadian exploration expense” in subsection66.1(6) of the Act or that would be described in paragraph(h) of such definition if the words “paragraphs(a) to (d) and (f) to (g.1)” were read as “paragraphs(a) and (d)”, excluding amounts which are prescribed to constitute “Canadian exploration and development overhead expense” under the Act, the amount of any assistance described in paragraph66(12.6)(a) of the Act, and any other expense described in paragraph66(12.6)(b.1) of the Act; (i) “Cash Penalty” shall have the meaning ascribed thereto in subparagraph2(h) of this Agreement; (j) “CRA” means the Canada Revenue Agency; (k) “Closing Date” means September27, 2007 or such other date as the Agent and the Corporation may agree and, as the context requires, such subsequent dates as the Agent and the Corporation agree for the purpose of completing subsequent closings; (l) “Closing Time” means 7:00a.m. (Calgary time) or such other time on a Closing Date as the Agent and the Corporation may agree; (m) “Commitment Amount” means the amount equal to US$3.00 multiplied by the number of Flow-Through Shares subscribed and paid for pursuant to the applicable Flow-Through Subscription Agreement; (n) “Common Shares” means the common shares in the capital of the Corporation; (o) “Corporation” means Kodiak Energy, Inc.; (p) “Corporation’s counsel” means Borden Ladner Gervais LLP in Canada Golenbock Eiseman Assor Bell and Peskoe in the United States or such other legal counsel as the Corporation, with the consent of the Agent, may appoint; (q) “Corporation’s Subsidiaries” has the meaning ascribed thereto in subparagraph6(c) of this Agreement; - 4 - (r) “Directed Selling Efforts” means “directed selling efforts” as that term is defined in Rule902 of RegulationS.Without limiting the foregoing, but for greater clarity, such term means, subject to the exclusions from the definition of “directed selling efforts” contained in Regulation S, any activity undertaken for the purpose of, or that could reasonably be expected to have the effect of, conditioning the market in the United States for any of the Offered Securities and includes, without limitation, the placement of any advertisement in a publication with a general circulation in the United States that refers to the offering of any of the Offered Securities; (s) “Documents” means, collectively: (i) the proxy statement of the Corporation dated July11, 2007 relating to the annual meeting of shareholders of the Corporation held on August7, 2007 (including without limitation those Annexes attached to the proxy statement); (ii) Form10-QSB – Quarterly Report under Section13 or 15(d) of the U.S. Securities Act for the quarterly periods ended March31, 2007 and June30, 2007; (iii) Form10-KSB - Annual Report under Section13 or 15(d) of the U.S. Securities Act for the fiscal year ended December31, 2006; (iv) Form51-101F3 – Report of Management and Directors on Reserves Data and Other Information dated July18, 2007 for the year ended December31, 2006; (v) Form51-101F2 – Report on Reserves Data by an Independent Qualified Reserves Evaluator dated July18, 2007 as prepared by Trimble Engineering Associates Ltd.; (vi) Form51-101F1 – Statement of Reserves Data and Other Oil and Gas Information dated May22, 2007 for the year ended December31, 2006; (vii) all press releases released by the Corporation since January1, 2006; and (viii) all material change reports or Form8-K Current Reports pursuant to Section13 or 15(d) of the U.S. Securities Act filed by the Corporation since January1, 2007; - 5 - (t) “Environmental Laws” shall have the meaning ascribed thereto in subparagraph6(ee) of this Agreement; (u) “Environmental Permits” shall have the meaning ascribed thereto in subparagraph6(ff) of this Agreement; (v) “Exchange” means the TSX Venture Exchange Inc.; (w) “Expenditure Period” means the period commencing on the Closing Date and ending on the earlier of: (i) the date on which the Commitment Amount has been fully expended in accordance with the terms of the Flow-Through Subscription Agreements; and (ii) December31, 2008; (x) “Financial Statements” means, the consolidated financial statements of the Corporation for the six month period ended June30, 2007 and the audited consolidated financial statements of the Corporation as at December31, 2006; (y) “Forward-looking Statement” shall have the meaning ascribed thereto in subparagraph6(uu); (z) “Flow-Through Subscription Agreement” means the agreement entered into by a Subscriber for Flow-Through Shares relating to a subscription for Flow-Through Shares which is accepted by the Corporation; (aa) “Indemnified Parties” shall have the meaning ascribed thereto in paragraph16 of this Agreement; (bb) “Indemnitor” shall have the meaning ascribed thereto in paragraph16 of this Agreement; (cc) “Interests” shall have the meaning ascribed thereto in subparagraph6(oo) of this Agreement; (dd) “Liabilities” shall have the meaning ascribed thereto in paragraph16 of this Agreement; (ee) “OFAC” shall have the meaning ascribed thereto in subparagraph6(ddd) of this Agreement; (ff) “Offered Common ShareSubscription Agreement” means the agreement entered into by a Subscriber for Offered Common Shares relating to a subscription for Offered Common Shares which is accepted by the Corporation; - 6 - (gg) “Offered Securities” means, collectively, the Offered Common Shares and the Flow-Through Shares and, to the extent the Over-Allotment Option has been or may still be validly exercised, also includes the Over-Allotment Shares; (hh) “OTCBB” means the NASDAQ Over-The-Counter Bulletin Board; (ii) “principal business corporation” means a principal business corporation as defined in subsection66(15) of the Act; (jj) “Proceedings” shall have the meaning ascribed thereto in paragraph16 of this Agreement; (kk) “Public Record” means all information filed by or on behalf of the Corporation with the securities commissions of the province of Alberta, and the Securities and Exchange Commission in the United States, including without limitation, the Documents and any other information filed with any securities commission in compliance, or intended compliance, with any Applicable Securities Laws; (ll) “Qualifying CDE” means an amount of CDE incurred by the Corporation which is eligible for renunciation as CEE under Subsection 66(12.601) of the Act; (mm) “Qualifying Expenditures” means expenses that are CEE or Qualifying CDE to be incurred by the Corporation during the Expenditure Period; (nn) “RegulationS” means RegulationS under the U.S. Securities Act; (oo) “Responses”means the responses delivered on behalf of the Corporation by certain officers of the Corporation at the Due Diligence Session; (pp) “Resale Rules” means Multilateral Instrument45-102 and Companion Policy45-102CP (Resale of Securities); (qq) “Securities Commissions” means the securities commissions or similar regulatory authorities in the Selling Jurisdictions and the United States Securities and Exchange Commission; (rr) “Selling Jurisdictions” means the Provinces of Alberta, British Columbia, Ontario and Québec, to the extent permitted herein, and other foreign jurisdictions as the Agent and the Corporation may mutually agree to prior to the Closing Date; - 7 - (ss) “Subscriber” means a person who executes a Subscription Agreement, as applicable, relating to the subscription for Offered Securities which is accepted by the Corporation; (tt) “Subscription Agreement” means the Flow-Through Subscription Agreements and the Offered Common Share Subscription Agreements, as applicable, entered into by each Subscriber for Offered Securities and the Corporation in respect of the Subscriber’s subscription for Offered Securities; (uu) “subsidiaries” has the meaning ascribed thereto in the Business Corporations Act (Alberta); (vv) “Subscriber” means a person who executes a Subscription Agreement relating to a subscription for Offered Securities which is accepted by the Corporation; (ww) “Swaps” means any transaction which is a rate swap transaction, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction, cap transaction, floor transaction, collar transaction, currency swap transaction, cross currency rate swap transaction, currency option, forward sale, exchange traded futures contract or any other similar transaction (including any option with respect to any of these transactions or any combination of these transactions); (xx) “Thunder Acquisition” means the acquisition by the Corporation on September28, 2007 of certain petroleum and natural gas rights from Thunder River Energy Inc. pursuant to the Thunder Agreement; (yy) “Thunder Agreement” means the Agreement of Purchase and Sale dated September28, 2007 between the Corporation and Thunder River Energy Inc. in respect of the Thunder Acquisition; (zz) “U.S. Securities Act” means the United States Securities Act of 1933, as amended; and “misrepresentation”, “material change” and “material fact” shall have the meanings ascribed thereto under the Applicable Securities Laws of the Selling Jurisdictions, “distribution” means “distribution” or “distribution to the public”, as the case may be, as defined under the Applicable Securities Laws of the Selling Jurisdictions and “distribute” has a corresponding meaning. - 8 - The division of this Agreement into sections, subsections, paragraphs and other subdivisions and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement.Unless something in the subject matter or context is inconsistent therewith, references herein to sections, subsections, paragraphs and other subdivisions are to sections, subsections, paragraphs and other subdivisions of this Agreement. Unless otherwise expressly provided, all amounts expressed herein in terms of money refer to lawful currency of Canada and all payments to be made hereunder shall be made in such currency. If any provision of this Agreement shall be adjusted by a competent authority to be invalid or for any reason unenforceable, such invalidity or unenforceability shall not affect the validity, enforceability or operation of any other provision herein. Schedule
